Exhibit 10.1

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is
effective as of May 20, 2016, by and between BROADWIND ENERGY, INC. (the
“Company”), and Stephanie K. Kushner (“Executive”).

WHEREAS, the Company is engaged in the business of manufacturing wind turbine
tower structures, gearing and gearboxes, among other products (the “Company
Business”);

WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of July 29, 2009 (the “2009 Agreement”);

WHEREAS, the Company and Executive subsequently entered into an Amended and
Restated Employment Agreement dated as of December 17, 2012 (the “2012
Agreement”), which amended and restated the 2009 Agreement in its entirety;

WHEREAS, the Company desires to continue to obtain the benefits of Executive’s
knowledge, skills and experience;

WHEREAS, the Company and Executive desire to enter into this Agreement to amend
and restate the 2012 Agreement in its entirety and to set forth the rights,
duties, benefits and obligations with respect to the employment of Executive by
the Company under the terms and conditions herein provided;

NOW, THEREFORE, in consideration of Executive’s employment with the Company, and
the mutual and respective covenants and agreements of the parties herein
contained, and other good and valuable consideration present but not
specifically set forth, the parties hereto agree as follows:

1.     Employment.  The Company hereby agrees to employ Executive in the
positions, and with the titles, duties and responsibilities, set forth in
Section 2 hereof, and Executive hereby agrees to be employed by the Company, on
the terms and conditions set forth herein.  The term of this Agreement shall
commence on the date hereof and end on the date thirty-six (36) months after the
date hereof (the “Term”) unless sooner terminated in accordance with the
provisions of Section 6 hereof.

2.     Duties and Responsibilities.  During the Term, Executive shall serve as
President, Chief Executive Officer, Chief Financial Officer and Treasurer for
the Company and as the principal executive officer and the principal financial
officer for Securities and Exchange Commission reporting purposes, and be
nominated to serve as a member of the Company’s Board of Directors (the
“Board”).  Executive shall report to the Board and its designees.  Executive
shall have the duties and responsibilities that are commensurate with those
positions, as well as such other duties as may be assigned to Executive by the
Board from time to time.  Executive shall devote all of her working time and
best efforts to the business and affairs of the Company except for such time as
shall reasonably be required to serve in connection with civic or charitable
activities, or manage Executive’s financial matters, provided that such
activities, in the aggregate, do not interfere with Executive’s ability to
perform the duties and responsibilities of her employment hereunder.  Executive
shall follow the direction of the Board and its designees, and shall perform all
duties and responsibilities of the positions that she holds, as those duties and
responsibilities may change from time to time.  Executive shall comply with the
Company’s standards, policies and procedures in effect on the date of this
Agreement and as they may change from time to time.

3.     Compensation and Related Matters.

(a)         Base Salary.  Executive shall receive an initial annual base salary
of $418,000, less required and authorized withholding and
deductions.  Executive’s salary shall be subject to review and adjustment by the
Company at least annually, and paid in accordance with the Company’s regular
payroll schedule as it applies to salaried employees (“Base
Salary”).  Notwithstanding the preceding sentence, in no event shall Executive’s
Base Salary be reduced by the Company without Executive’s consent.





--------------------------------------------------------------------------------

 



(b)     Bonus.  Executive shall be eligible for a target annual bonus in an
amount equal to one hundred percent (100%) of her Base Salary, with a maximum
annual bonus in an amount equal to one hundred fifty percent (150%) of her Base
Salary, and pursuant to such terms, as set forth in the Broadwind Energy Inc.
Executive Short-Term Incentive Plan (the “Incentive Plan”) or other written
arrangement adopted by the Company.

(c)     Stock.  Executive shall be eligible to participate in the Company’s
common stock incentive plan, as in effect from time to time, and may be granted
stock options, restricted stock units or other awards under such common stock
incentive plan, based on individual and Company performance criteria to be
established by the Board, with a target annual grant value equal to one hundred
percent (100%) of Executive’s Base Salary.

(d)     Benefits.  Executive shall be entitled to all rights and benefits for
which she is eligible under the terms and conditions of the Company’s standard
benefits and compensation practices that may be in effect from time to time and
provided by the Company to its employees generally.  In addition to, and not in
limitation of, the foregoing, during the Term, Executive shall be eligible to
accrue up to four weeks (20 business days) of paid time off (“PTO”) per
anniversary year exclusive of any business day with respect to which the Company
is closed for business due to any federal, state or local holiday or any day off
generally granted by the Company to its employees, subject to the Company’s
then-current PTO policy (which shall not have the effect of reducing said four
weeks (20 business days) of PTO).  In addition to, and not in limitation of the
foregoing, during the Term, Executive shall receive any additional benefits
generally provided by the Company to executive employees of the Company,
including group health insurance for Executive and dependents, life insurance,
and long term disability insurance, and participation in the Company’s 401(k)
plan, all in accordance with applicable plan documents.  During the Term, the
Company shall maintain, at its sole expense, a One Million Five Hundred Thousand
Dollar ($1,500,000) term life insurance policy for the benefit of Executive,
provided that Executive shall be responsible for paying all taxes due on the
imputed income related thereto.

(e)     Expense Reimbursement.  The Company will reimburse Executive for
reasonable business expenses in accordance with the Company’s standard expense
account and reimbursement policies.

4.     Representations and Warranties of Executive.  In order to induce the
Company to employ Executive, Executive hereby represents and warrants to the
Company as follows:

(a)     Binding Agreement.  This Agreement has been duly executed and delivered
by Executive and constitutes a legal, valid and binding obligation of Executive
and is enforceable against Executive in accordance with its terms.

(b)     No Violations of Law.  The execution and delivery of this Agreement and
the other agreements contemplated hereby by Executive do not, and the
performance by Executive of her obligations under this Agreement and the other
agreements contemplated hereby will not, violate any term or provision of any
law, or any writ, judgment, decree, injunction or similar order applicable to
Executive.

(c)     Litigation.  Executive is not involved in any undisclosed proceeding,
claim, lawsuit or investigation alleging wrongdoing by Executive before any
court or public or private arbitration board or panel or governmental
department, commission, board, bureau, agency or instrumentality.

(d)     No Conflicting Obligations.  Executive is not under, or bound to be
under in the future, any obligation to any person or entity that is or would be
inconsistent or in conflict with this Agreement or would prevent, limit, or
impair in any way the performance by her of her obligations hereunder, including
but not limited to any duties owed to any former employers not to compete or use
or disclose confidential information.  Executive represents and agrees that she
will not disclose to the Company or use on behalf of the Company any
confidential information or trade secrets belonging to a third party, including
any former employer.  Executive further represents and agrees that she has
returned all property belonging to Executive’s previous employers, including but
not limited to any and all confidential information.

 





--------------------------------------------------------------------------------

 



5.     Restrictive Covenants.

(a)     Confidentiality Critical.  The parties agree that the business in which
the Company is engaged is highly sales-oriented and the goodwill established
between Executive and the Company’s customers (“Customers”) and potential
customers is a valuable and legitimate business interest worthy of protection
under this Agreement.  Executive acknowledges and agrees that developing and
maintaining business relationships is an important and essential business
interest of the Company.  Executive further recognizes that, by virtue of her
employment by the Company, she will be granted otherwise prohibited access to
confidential and proprietary data of the Company which is not known to its
competitors and which has independent economic value to the Company and that she
will gain an intimate knowledge of the Company’s business and its policies,
Customers, employees and trade secrets, and of other confidential, proprietary,
privileged, or secret information of the Company and its Customers
(collectively, all such nonpublic information is referred to as “Confidential
Information”).

This Confidential Information includes, but is not limited to data relating to
the Company’s marketing and servicing programs, procedures and techniques;
business, management and personnel strategies; the Company’s products and
services, and the criteria and formulae used by the Company in pricing its
products and services; the Company’s products and services; the Company’s
computer system and software; lists of Customers and prospects; the identity,
authority and responsibilities of key contacts at accounts of Customers; and the
composition and organization of Customers’ business.  Executive recognizes and
admits that this Confidential Information constitutes valuable property of the
Company, developed over a long period of time and at substantial expense, and
worthy of protection.  Executive acknowledges and agrees that only through her
employment with the Company could she have the opportunity to learn this
Confidential Information.

(b)     Confidential Information.  Executive shall not at any time (for any
reason), directly or indirectly, for herself or on behalf of any other person or
entity, (i) disclose to any person or entity (except to employees or other
representatives of the Company who need to know such Confidential Information to
the extent reasonably necessary for Executive to perform her duties under this
Agreement or for such employees or representatives to perform their duties on
behalf of the Company, and except as required by law) any Confidential
Information, including, without limitation, business or trade secrets of, or
products or methods or techniques used by, the Company, or any Confidential
Information whatsoever concerning the Customers, (ii) use, directly or
indirectly, for her own benefit or for the benefit of another (other than a
Customer) any of such Confidential Information, or (iii) assist any other person
or entity in connection with any action described in either of the foregoing
clauses (i) and (ii).

(c)    Noninterference with Employees.  Executive further agrees that the
Company has expended considerable time, energy and resources in training its
other employees (“Co-Workers”).  As a result, during her employment with the
Company and for a period of eighteen (18) months thereafter, Executive shall
not, for any reason, directly or indirectly, for herself or on behalf of any
other person or entity, (i) induce or attempt to induce any Co-Worker to
terminate employment with the Company, (ii) interfere with or disrupt the
Company’s relationship with any of the Co-Workers, (iii) solicit, entice, hire,
cause to hire, or take away any person employed by the Company at that time or
during the eighteen (18) month period preceding Executive’s last day of
employment with the Company, or (iv) assist any other person or entity in
connection with any action described in any of the foregoing clauses (i) through
(iii).

(d)     Non-competition.  Executive further agrees with the Company to the
following provisions, all of which Executive acknowledges and agrees are
necessary to protect the Company’s legitimate business interests.  Executive
covenants and agrees with the Company that:

(i)     Unless otherwise agreed between the parties, Executive shall not, during
her employment with the Company and for a period of eighteen (18) months
thereafter, either directly or indirectly, engage in, render service or other
assistance to, or sell products or services, or provide resources of any kind,
whether as an owner, partner, member, shareholder, officer, director, employee,
consultant or in any other capacity, whether or not for consideration, to any
person, corporation, or any other entity, whatsoever, that owns, operates or
conducts a business that competes, in any way, with the Company Business, other
than the ownership of five percent



--------------------------------------------------------------------------------

 



(5%) or less of the shares of a public company where Executive is not active in
the day-to-day management of such company.  With respect to the post employment
application of this Section 5(d)(i), the restrictions shall extend only to those
specific countries or provinces where the Company conducts business on the day
that Executive’s employment with the Company terminates.

(ii)     Executive shall not, during her employment with the Company and for a
period of eighteen (18) months thereafter, either directly or indirectly, (A)
solicit, call on or contact any Customer of the Company with whom Executive has
had material contact during her employment with the Company for the purpose or
with the effect of offering any products or services of any kind offered by the
Company at that time or during her employment with the Company, (B) request or
advise any present or future vendors or suppliers to the Company to cancel any
contracts, or curtail their dealings, with the Company, or (C) assist any other
person or entity in connection with any action described in either of the
foregoing clauses (A) and (B).

(iii)     During her employment with the Company, Executive shall not own, or
permit ownership by Executive’s spouse or any minor children under the parental
control of Executive, directly or indirectly, an amount in excess of five
percent (5%) of the outstanding shares of stock of a corporation, or five
percent (5%) of any business venture of any kind, which operates or conducts a
business that competes, in any way, with the Company.

(e)     Non-disparagement.  At any time during or after Executive’s employment
with the Company, Executive shall not disparage the Company or any shareholders,
directors, officers, employees or agents of the Company.  During and after
Executive’s employment with the Company, neither the Company nor its directors
or officers shall disparage Executive to third parties.

(f)     Understandings.

(i)     The provisions of this Section 5 shall be construed as an agreement
independent of any other claim.  The existence of any claim or cause of action
of Executive against the Company, whether predicated on Executive’s employment
or otherwise, shall not constitute a defense to the enforcement by the Company
of the terms of this Section 5.  Executive waives any right to a jury trial in
any litigation relating to or arising from this Agreement.

(ii)     Executive acknowledges and agrees that the covenants and agreements
contained herein are necessary for the protection of the Company’s legitimate
business interests and are reasonable in scope and content.  Executive agrees
that the restrictions contained in this Section 5 are reasonable and will not
unduly restrict her in securing other employment or income in the event her
employment with the Company ends.  Executive acknowledges that she agreed to the
covenants contained in this Section 5 (or similar covenants) pursuant to the
terms of the 2012 Agreement.

(g)     Injunctive Relief.  Executive acknowledges and agrees that any breach by
her of any of the covenants or agreements contained in this Section 5 would give
rise to irreparable injury and would not be adequately compensable in
damages.  Accordingly, Executive agrees that the Company may seek and obtain
injunctive relief against the breach or threatened breach of any of the
provisions of this Agreement in addition to any other legal or equitable
remedies available.

(h)     Reformation and Survival.  The Company and Executive agree and stipulate
that the agreements and covenants contained in this Agreement and specifically
in this Section 5 are fair and reasonable in light of all of the facts and
circumstances of the relationship between them.  The Company and Executive agree
and stipulate that Executive has hereby agreed to be bound to the obligations,
restrictions and covenants of this Section 5 as a condition to her employment
and in consideration of her compensation, severance terms, and all other terms
and provisions of this Agreement.  The Company and Executive acknowledge their
awareness, however, that in certain circumstances courts have refused to enforce
certain agreements not to compete.  The Company and Executive agree that, if any
term, clause, subpart, or provision of this Agreement is for any reason adjudged
by a court of competent jurisdiction to



--------------------------------------------------------------------------------

 



be invalid, unreasonable, unenforceable or void, the same will be treated as
severable, and shall be modified to the extent necessary to be legally
enforceable to the fullest extent permitted by applicable law, and that such
modification will not impair or invalidate any of the other provisions of this
Agreement, all of which will be performed in accordance with their respective
terms.  Thus, in furtherance of, and not in derogation of, the provisions of
this Section 5, the Company and Executive agree that in such event, this Section
5 shall be deemed to be modified or reformed to restrict Executive’s conduct to
the maximum extent (in terms of time, geography and business scope) that the
court shall determine to be enforceable.  The provisions of this Section 5 shall
survive the termination of this Agreement and Executive’s resignation or
termination of employment, regardless of the reason and whether voluntary or
involuntary.

6.     Termination.

(a)     Termination By The Company With Cause.  The Company has the right, in
its reasonable determination at any time during the Term, to terminate
Executive’s employment with the Company for Cause (as defined below) by giving
written notice to Executive as described in this Section 6(a).  Prior to the
effectiveness of termination for Cause under subclause (i), (ii), (iii) or (iv)
below, Executive shall be given thirty (30) calendar days’ prior written notice
from the Company, specifically identifying the reasons which are alleged to
constitute Cause for any termination pursuant to the aforementioned subclauses,
and an opportunity to cure the same in the event Executive disputes such
allegations; provided, however, that the Company shall have no obligation to
continue to employ Executive following such thirty (30) calendar day notice
period unless Executive has cured the condition giving rise to the Cause. The
Company’s termination of Executive’s employment for Cause under subclause (v) or
(vi) below shall be effective immediately upon the Company’s written notice to
Executive.  If the Company terminates Executive’s employment for Cause, the
Company’s obligation to Executive shall be limited solely to the payment of (i)
unpaid Base Salary accrued up to the effective date of termination plus any
accrued but unpaid benefits accrued up to the effective date of termination; and
(ii) if the date of termination occurs prior to the date on which the annual
bonus, if any, for the immediately preceding year would otherwise be paid, an
amount equal to the annual bonus that would have been paid to Executive for such
immediately preceding year, based on the actual achievement of applicable
performance goals and without regard to whether Executive is employed on the
date the bonus otherwise would have been paid.

As used in this Agreement, the term “Cause” shall mean and include (i)
Executive’s abuse of alcohol that affects Executive’s performance of her duties
under this Agreement, or use of any controlled substance; (ii) a willful act of
fraud, dishonesty or breach of fiduciary duty on the part of Executive with
respect to the business or affairs of the Company; (iii) material failure by
Executive to comply with applicable laws and regulations or professional
standards relating to the business or affairs of the Company; (iv) material
failure by Executive to satisfactorily perform her duties hereunder, a material
breach by Executive of this Agreement, or Executive engaging in conduct that
materially conflicts with the best interests of the Company or that may
materially harm the Company’s reputation; (v) Executive being subject to an
inquiry or investigation by a governmental authority or self-regulatory
organization such that the existence of such inquiry or investigation may result
in damage to the Company’s business interests, licenses, reputation or
prospects; or (vi) conviction of a felony or a misdemeanor involving moral
turpitude.

(b)     Termination By The Company Without Cause.  The Company shall have the
right, at any time during the Term, to terminate Executive’s employment with the
Company without Cause by giving written notice to Executive, which termination
shall be effective thirty (30) calendar days from the date of such written
notice.  The Company may provide thirty (30) days’ pay in lieu of notice.  If
the Company terminates Executive’s employment without Cause, the Company’s
obligation to Executive shall be limited solely to the payment of (i) unpaid
Base Salary plus any accrued but unpaid benefits accrued up to the effective
date of termination; (ii) a portion of any unpaid bonus earned in accordance
with the then applicable bonus plan or program for the year in which the
termination occurs, based on the Company’s actual year-to-date performance
compared to the year-to-date approved operating plan for the relevant bonus
targets (if determinable - or if not determinable, then based on assumed
achievement of applicable performance goals at the “target” level), each
measured as of the date of termination, prorated using a fraction, the numerator
of which is the number of days Executive is employed by the Company during the
year in which the termination occurs and the denominator of which is 365; (iii)
if the date of termination



--------------------------------------------------------------------------------

 



occurs prior to the date on which the annual bonus, if any, for the immediately
preceding year would otherwise be paid, an amount equal to the annual bonus that
would have been paid to Executive for such immediately preceding year, based on
the actual achievement of applicable performance goals and without regard to
whether Executive is employed on the date the bonus otherwise would have been
paid; (iv) severance in an amount equal to Executive’s then current Base Salary
for a period of eighteen (18) months; and (v) if Executive is eligible for and
timely elects coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) for health insurance coverage, an additional severance benefit
calculated by the Company in its discretion equal to (A) the cost of monthly
COBRA premiums (determined as of the effective date of termination) multiplied
by (B) eighteen (18).  Executive’s rights with regard to equity incentive
awards, including stock options and restricted stock units, shall be governed by
separate applicable agreements entered into between Executive and the
Company.  As a condition to her receipt of the post-employment payments and
benefits under this Section 6(b), Executive must be in compliance with Section 5
hereof, and must execute, return, not rescind and comply with a general release
of claims agreement in favor of the Company and related entities and
individuals, within the timeframe and in a form to be prescribed by the
Company.  The amount described in clause (i) of the third sentence of this
paragraph shall be paid within sixty (60) calendar days after the date of
termination of Executive’s employment, and the severance benefits described in
clauses (ii) and (iii) of the third sentence of this paragraph shall be paid in
equal installments according to the Company’s normal payroll schedule, with the
first payment to commence within ninety (90) days after the date of termination
of Executive’s employment, provided that, in each case, the Company has received
the signed general release of claims agreement and Executive has not rescinded
such agreement within the rescission period set forth in such
agreement.  Executive shall have no duty to mitigate damages under this Section
6(b) during the applicable severance period and, in the event Executive shall
subsequently receive income from providing Executive’s services to any person or
entity, including self-employment income, or otherwise, then no such income
shall in any manner offset or otherwise reduce the payment obligations of the
Company hereunder.

Notwithstanding anything herein to the contrary, this Section 6(b) shall not
apply if Executive’s employment is terminated by the Company or a succeeding
entity without Cause upon or within one year of a Change of Control at any time
during the Term as described in Section 7 hereof.  In such case, Section 7
hereof shall control.

(c)     Termination By Executive for Good Reason.  Executive has the right, in
her reasonable determination at any time during the Term, to terminate her
employment with the Company for Good Reason (as defined in this Section 6(c)
below) by giving written notice to the Company as described in this Section
6(c).  Prior to the effectiveness of termination for Good Reason, within thirty
(30) calendar days following the existence of a condition constituting Good
Reason, Executive shall provide written notice to the Company specifically
identifying the reason or reasons which are alleged to constitute Good Reason,
and an opportunity to cure same within a period of not less than thirty (30)
days; provided, however, that Executive shall have no obligation to continue her
employment with the Company following such thirty (30) calendar day notice
period unless the Company cures the event(s) giving rise to Executive’s Good
Reason notice.  As used in this Section 6(c), the term “Good Reason” shall mean
and include (i) assignment to Executive of duties materially inconsistent with
Executive’s position, (ii) requiring Executive to move her place of employment
more than fifty (50) miles from her place of employment prior to such move,
(iii) a material breach by the Company of this Agreement, (iv) failure by the
Company, at least sixty (60) days prior to the scheduled end of the Term, to
offer to renew or extend this Agreement or enter into a new written employment
agreement with Executive, in each case for a term of at least twelve (12)
months; provided that in any such case Executive has not consented thereto.  In
addition to the foregoing requirements, in no event shall Executive’s
termination of her employment be considered for Good Reason unless such
termination occurs within ninety (90) days following the initial existence of
one of the conditions specified in clauses (i), (ii), (iii) or (iv) of the
preceding sentence.

If Executive terminates her employment for Good Reason, the Company’s obligation
to Executive shall be limited solely to the payment of  (i) unpaid Base Salary
plus any accrued but unpaid benefits accrued up to the effective date of
termination; (ii) a portion of any unpaid bonus earned in accordance with the
then applicable bonus plan or program for the year in which the termination
occurs, based on the Company’s actual year-to-date performance compared to the
year-to-date approved operating plan for the



--------------------------------------------------------------------------------

 



relevant bonus targets (if determinable - or if not determinable, then based on
assumed achievement of applicable performance goals at the “target” level), each
measured as of the date of termination, prorated using a fraction, the numerator
of which is the number of days Executive is employed by the Company during the
year in which the termination occurs and the denominator of which is 365; (iii)
if the date of termination occurs prior to the date on which the annual bonus,
if any, for the immediately preceding year would otherwise be paid, an amount
equal to the annual bonus that would have been paid to Executive for such
immediately preceding year, based on the actual achievement of applicable
performance goals and without regard to whether Executive is employed on the
date the bonus otherwise would have been paid; (iv) severance in an amount equal
to Executive’s then current Base Salary for a period of eighteen (18) months;
and (v) if Executive is eligible for and timely elects COBRA coverage for health
insurance coverage, an additional severance benefit calculated by the Company in
its discretion equal to (A) the cost of monthly COBRA premiums (determined as of
the effective date of termination) multiplied by (B) eighteen (18).  Executive’s
rights with regard to equity incentive awards, including stock options and
restricted stock units, shall be governed by the separate applicable agreements
entered into between Executive and the Company.  As a condition to her receipt
of the post-employment payments and benefits under this Section 6(c), Executive
must be in compliance with Section 5 hereof, and must execute, return, not
rescind and comply with a general release of claims agreement in favor of the
Company and related entities and individuals, within the timeframe and in a form
to be prescribed by the Company.  The amount described in clause (i) of the
first sentence of this paragraph shall be paid within ninety (90) calendar days
after the date of termination of Executive’s employment, and the severance
benefits described in clauses (ii) and (iii) of the first sentence of this
paragraph shall be paid in equal installments according to the normal payroll
schedule, the first payment to Executive to be made on the next scheduled
payroll date that occurs within ninety (90) days after the date of termination
of Executive’s employment, provided that, in each case, the Company has received
the signed general release of claims agreement and Executive has not rescinded
such agreement within the rescission period set forth in such
agreement.  Executive shall have no duty to mitigate damages under this Section
6(c) during the applicable severance period, and in the event Executive shall
subsequently receive income from providing Executive’s services to any person or
entity, including self-employment income, or otherwise, then no such income
shall in any manner offset or otherwise reduce the payment obligations of the
Company hereunder.

Notwithstanding anything herein to the contrary, this Section 6(c) shall not
apply if Executive terminates her employment with the Company or a succeeding
entity for Good Reason upon or within one year of a Change of Control at any
time during the Term as described in Section 7 hereof.  In such case, Section 7
hereof shall control.

Executive has the right, at any time during the Term, to terminate her
employment with the Company without Good Reason (as defined above) by giving
written notice to the Company, which termination shall be effective sixty (60)
calendar days from the date of such written notice. If Executive terminates her
employment without Good Reason, the Company’s obligation to Executive shall be
limited solely to the payment of unpaid Base Salary accrued up to the effective
date of termination plus any earned but unpaid bonus, and accrued but unpaid
benefits.

(d)     Termination Upon Disability.  The Company shall have the right, at any
time during the Term, to terminate Executive’s employment if, during the Term,
Executive becomes physically or mentally disabled, whether totally or partially,
as evidenced by the written statement of a competent physician licensed to
practice medicine in the United States who is mutually acceptable to the Company
and Executive, so that Executive is unable to perform the essential functions of
her job duties hereunder, with or without reasonable accommodation, for (i) a
period of three (3) consecutive months, or (ii) for shorter periods aggregating
ninety (90) calendar days during any twelve-month period.  If the Company
terminates Executive’s employment under this Section 6(d), the Company’s
obligation to Executive shall be limited solely to the payment of (i) unpaid
Base Salary to the effective date of termination, plus any accrued but unpaid
benefits accrued up to the effective date of termination; (ii) a portion of any
unpaid bonus earned in accordance with the then applicable bonus plan or program
for the year in which the termination occurs, based on the Company’s actual
year-to-date performance compared to the year-to-date approved operating plan
for the relevant bonus targets (if determinable - or if not determinable, then
based on assumed achievement of applicable performance goals at the “target”
level), each measured as of the date of



--------------------------------------------------------------------------------

 



termination, prorated using a fraction, the numerator of which is the number of
days Executive is employed by the Company during the year in which the
termination occurs and the denominator of which is 365; and (iii) if the
effective date of termination occurs prior to the date on which the annual
bonus, if any, for the immediately preceding year would otherwise be paid, an
amount equal to the annual bonus that would have been paid to Executive for such
immediately preceding year, based on the actual achievement of applicable
performance goals and without regard to whether Executive is employed on the
date the bonus otherwise would have been paid.  Such bonus shall be paid no
later than the March 15th occurring immediately after the year in which the
termination of Executive’s employment due to disability occurs.

(e)     Termination upon Death.  If Executive dies during the Term, this
Agreement shall terminate, except that Executive’s legal representatives shall
be entitled to receive the Base Salary and other accrued benefits earned up to
the date of Executive’s death.

7.    Change of Control.

(a)     Anything in this Agreement to the contrary notwithstanding, if, upon or
within one year of a Change of Control (as defined below) occurring at any time
during the Term, the Company or a succeeding entity terminates Executive without
Cause or Executive terminates her employment for Good Reason), the Company or
the succeeding entity’s obligation to Executive shall be the payment of (i)
unpaid Base Salary plus any accrued but unpaid benefits accrued up to the
effective date of termination; (ii) a portion of any unpaid bonus earned in
accordance with the then applicable bonus plan or program for the year in which
the termination occurs, based on the Company’s actual year-to-date performance
compared to the year-to-date approved operating plan for the relevant bonus
targets (if determinable - or if not determinable, then based on assumed
achievement of applicable performance goals at the “target” level), each
measured as of the date of termination, prorated using a fraction, the numerator
of which is the number of days Executive is employed by the Company during the
year in which the termination occurs and the denominator of which is 365; (iii)
if the date of termination occurs prior to the date on which the annual bonus,
if any, for the immediately preceding year would otherwise be paid, an amount
equal to the annual bonus that would have been paid to Executive for such
immediately preceding year, based on the actual achievement of applicable
performance goals and without regard to whether Executive is employed on the
date the bonus otherwise would have been paid; (iv) a lump sum payment equal to
Executive’s then-current Base Salary for a period of twenty-four (24) months;
and (v) if Executive is eligible for and timely elects COBRA coverage for health
insurance coverage, an additional severance benefit calculated by the Company in
its discretion equal to (A) the cost of monthly COBRA premiums (determined as of
the effective date of termination) multiplied by (B) eighteen (18).  In the
event of a without Cause Change of Control termination or a with Good Reason
termination, each as described herein, these payments shall be in lieu of, and
not in addition to, any severance pay or benefits set forth in Sections 6(b) or
6(c) hereof.  Notwithstanding anything to the contrary contained herein or in
any award agreement between Executive and the Company, in the event of a Change
of Control, (i) all unvested awards held by Executive under the Company’s
long-term incentive plans, including stock options and restricted stock units
described in Section 3(c) hereof and any other subsequent awards, shall become
fully vested upon the Change of Control and, if applicable, immediately
exercisable, (ii) each such award, and each already vested award described in
Section 3(c) hereof which is a stock option shall continue to be exercisable for
the remainder of its term, and (iii) with respect to any award under the
Company’s long-term incentive plans that is subject to the attainment of
performance objectives or specified performance criteria, such performance
objectives and criteria shall be deemed satisfied at the target level and any
performance period shall be deemed to end as of the date of the Change of
Control.  As a condition to her receipt of the post-employment payments and
benefits under this Section 7(a), other than the vesting of awards described in
the preceding sentence, Executive must be in compliance with Section 5 hereof,
and must execute, return, not rescind and comply with a release of claims
agreement in favor of the Company, related entities and individuals and the
succeeding entity, within the timeframe and in a form to be prescribed by the
Company or a succeeding entity.  The severance benefits described in the first
sentence of this paragraph shall be paid in a lump sum within sixty (60)
calendar days after the date of termination of Executive’s employment, provided
that the Company has received the signed general release of claims agreement and
Executive has not rescinded such agreement within the rescission period set
forth in such agreement.





--------------------------------------------------------------------------------

 



(b)     Change of Control Defined.  For purposes of this Agreement, a “Change of
Control” shall mean the occurrence of a “change in the ownership,” a “change in
the effective control” or a “change in the ownership of a substantial portion of
the assets” of the Company during the Term, as determined in accordance with
this Section 7(b).  In determining whether an event shall be considered a
“change in the ownership,” a “change in the effective control” or a “change in
the ownership of a substantial portion of the assets” of the Company, the
following provisions shall apply:

(i)     A “change in the ownership” of the Company shall occur on the date on
which any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company, as determined in
accordance with Treasury Regulation §1.409A-3(i)(5)(v).  If a person or group is
considered either to own more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company, or to have effective
control of the Company within the meaning of clause (ii) of this Section 7(b),
and such person or group acquires additional stock of the Company, the
acquisition of additional stock by such person or group shall not be considered
to cause a “change in the ownership” of the Company.

(ii)     A “change in the effective control” of the Company shall occur on
either of the following dates:

(A)     The date on which any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing forty percent (40%) or more of the total voting power of
the stock of the Company, as determined in accordance with Treasury Regulation
§1.409A-3(i)(5)(vi).  If a person or group is considered to possess forty
percent (40%) or more of the total voting power of the stock of the Company, and
such person or group acquires additional stock of the Company, the acquisition
of additional stock by such person or group shall not be considered to cause a
“change in the effective control” of the Company; or

(B)     The date on which a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election, as determined in accordance with Treasury Regulation
§1.409A-3(i)(5)(vi).

(iii)     A “change in the ownership of a substantial portion of the assets” of
the Company shall occur on the date on which any one person, or more than one
person acting as a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than forty percent (40%) of the total gross fair market value of all of the
assets of the Company immediately before such acquisition or acquisitions, as
determined in accordance with Treasury Regulation §1.409A-3(i)(5)(vii).  A
transfer of assets shall not be treated as a “change in the ownership of a
substantial portion of the assets” when such transfer is made to an entity that
is controlled by the shareholders of the Company, as determined in accordance
with Treasury Regulation§1.409A-3(i)(5)(vii)(B).

In all cases, the determination of whether a Change of Control has occurred
shall be made in accordance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations, notices and other guidance of
general applicability issued thereunder.

8.     Code Section 409A.  This Agreement is intended to comply with the
requirements of Section 409A of the Code (“Section 409A”), and shall be
interpreted and construed consistently with such intent.  The payments to
Executive pursuant to this Agreement are also intended to be exempt from Section
409A to the maximum extent possible, under either the separation pay exemption
pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or as short-term deferrals
pursuant to Treasury regulation §1.409A-1(b)(4), and for such purposes, each
payment to Executive under this Agreement shall be considered a separate
payment.  In the event the terms of this Agreement would



--------------------------------------------------------------------------------

 



subject Executive to taxes or penalties under Section 409A (“409A Penalties”),
the Company and Executive shall cooperate diligently to amend the terms of this
Agreement to avoid such 409A Penalties, to the extent possible; provided that in
no event shall the Company be responsible for any 409A Penalties that arise in
connection with any amounts payable under this Agreement.  To the extent any
amounts under this Agreement are payable by reference to Executive’s
“termination of employment” such term and similar terms shall be deemed to refer
to Executive’s “separation from service,” within the meaning of Section
409A.  Notwithstanding any other provision in this Agreement, to the extent any
payments hereunder constitutes nonqualified deferred compensation, within the
meaning of Section 409A, then (A) each such payment which is conditioned upon
Executive’s execution of a release and which is to be paid or provided during a
designated period that begins in one taxable year and ends in a second taxable
year, shall be paid or provided in the later of the two taxable years and (B) if
Executive is a specified employee (within the meaning of Section 409A) as of the
date of Executive’s separation from service, each such payment that is payable
upon Executive’s separation from service and would have been paid prior to the
six-month anniversary of Executive’s separation from service, shall be delayed
until the earlier to occur of (i) the first day of the seventh month following
Executive’s separation from service or (ii) the date of Executive’s death.

9.     Successors; Assignment, Etc.; Third Party Beneficiaries.

(a)     The Company shall have the right to assign this Agreement to its
successors or assigns, and Executive hereby consents to any such
assignment.  All covenants or agreements hereunder shall inure to the benefit of
and be enforceable by or against any such successors or assigns.  The terms
“successors” and “assigns” shall include, but not be limited to, any succeeding
entity upon a Change of Control.

(b)     Neither this Agreement nor any of the rights or obligations of Executive
under this Agreement may be assigned or delegated except as provided in the last
sentence of this Section 9(b).  This Agreement and all rights of Executive
hereunder shall inure to the benefit of and be enforceable by, and shall be
binding upon, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If
Executive should die while any amounts would still be payable to her hereunder
had she continued to live, then all such amounts (unless otherwise provided
herein) shall be paid in accordance with the terms of this Agreement to the
devisee, legatee or other designee under Executive’s testamentary will or, if
there be no such will, to Executive’s estate.

10.     Notice.  For purposes of this Agreement, all notices and other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered in person or when mailed by United
States registered or certified mail, return receipt requested, first-class
postage prepaid, addressed as follows:

If to Executive:

Ms. Stephanie K. Kushner

to the last known address for Executive on the Company’s records

If to the Company:

Broadwind Energy, Inc.

3240 S. Central Avenue

Cicero, IL 60804

Attn: Chairman of the Board

or to such other address as either party may have furnished to the other in
writing in accordance with this Section 10, except that notices of any change of
address shall be effective only upon actual receipt.

11.     Miscellaneous.  No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification, or discharge is agreed to in
writing signed by Executive and such officers of the Company as may be
specifically designated by the Board.  No waiver by either party of, or
compliance with, any condition or provision of this Agreement to be performed by
the other party shall be deemed a waiver of any similar or dissimilar condition
or provision at the same or any other time.  No agreements or representations
(whether oral or otherwise, express or implied) with respect to the subject
matter of this Agreement have been made by either party which are



--------------------------------------------------------------------------------

 



not set forth expressly in this Agreement or which are not specifically referred
to in this Agreement.  If any term, clause, subpart, or provision of this
Agreement is for any reason adjudged to be invalid, unreasonable, unenforceable
or void, the same will be treated as severable, shall be modified to the extent
necessary to be legally enforceable to the fullest extent permitted by
applicable law, and will not impair or invalidate any of the other provisions of
this Agreement, all of which will be performed in accordance with their
respective terms.  The validity, interpretation, construction, and performance
of this Agreement shall be governed by the laws of the State of Illinois.

12.     Validity.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law or court decision, and
if the rights or obligations of the Company and Executive will not be materially
and adversely affected thereby, (a) such provision shall be fully severable from
this Agreement, (b) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom, and (d) in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar to the terms and
intent of such illegal, invalid or unenforceable provision as may be possible.

13.     Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

14.     Litigation.  The parties agree that the exclusive venue for any
litigation commenced by the Company or Executive relating to this Agreement
shall be the state courts located in Cook County, Illinois and the United States
District Court, Northern District of Illinois.  The parties waive any rights to
object to venue as set forth herein, including any argument of inconvenience for
any reason.

15.    Entire Agreement.  This Agreement (a) constitutes a binding agreement
between the parties and (b) represents the entire agreement between the parties
and supersedes all prior agreements relating to the subject matter contained
herein.  All prior negotiations concerning Executive’s employment with the
Company have been merged into this Agreement and are reflected in the terms
herein.  This Agreement amends and restates the 2012 Agreement in its entirety,
effective as of the date hereof.



[signature page follows]







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of May 20, 2016.

 

EXECUTIVE:

By:  /s/ STEPHANIE K. KUSHNER

Name:     Stephanie K. Kushner

 

COMPANY:

BROADWIND ENERGY, INC.

By:  /s/ ERIK W. JENSEN

Name:     Erik W. Jensen

Title:Vice President and Chief Human Capital Officer

 



--------------------------------------------------------------------------------